Case 1:19-cv-00874-RBJ-MEH Document 84-1 Filed 11/12/19 USDC Colorado Page 1 of 6




                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO


   WARNER BROS. RECORDS INC., et al.,

            Plaintiffs,

   V.                                                      Civil Action No. 19-cv-00874-RBJ-MEH

   CHARTER COMMUNICATIONS, INC.,

            Defendant.


   AFFIDAVIT OF ERIN R. RANAHAN IN SUPPORT OF CHARTER'S OBJECTIONS TO
               MAGISTRATE JUDGE HEGARTY'S OCT. 29 ORDER

   County of Los Angeles            )
                                        ss.
   State of California              )

            The affiant, being of lawful age and duly sworn upon her oath, states and deposes as

   follows:


   I, Erin R. Ranahan, hereby declare:

        1. I am a partner of the firm Winston & Strawn LLP, attorneys ofrecord for Defendant

            Charter Communications, Inc. ("Charter"). I submit this affidavit in support of Charter's

            Objections to Magistrate Judge Hegarty's October 29, 2019 Discovery Order (the

            "Objections"). I have personal knowledge of all facts stated in this affidavit, and if called

            upon as a witness, I could and would competently testify thereto.

        2. Attached hereto as Exhibit 1 is a true and correct copy of Charter's First Set of Requests

            for Production ("RFP"), served to Plaintiffs on June 25, 2019.

        3. Attached hereto as Exhibit 2 is a true and correct copy of Charter's First Set of

            Interrogatories, served to Plaintiffs on June 25, 2019.



   AmericasActive: 14165402.4
Case 1:19-cv-00874-RBJ-MEH Document 84-1 Filed 11/12/19 USDC Colorado Page 2 of 6




        4. Attached hereto as Exhibit 3 is a true and correct copy of Plaintiffs' Objections and

             Responses to Charter's First Set oflnterrogatories, served by Plaintiffs on July 25, 2019.

        5.   Attached hereto as Exhibit 4 is a true and correct copy of Plaintiffs' Objections and

             Responses to Charter's First Set ofRFP, served by Plaintiffs on July 25, 2019.

        6. Attached hereto as Exhibit 5 is a true and correct copy of an August 27, 2019 letter Charter

             sent to Plaintiffs regarding Charter's discovery requests and Plaintiffs' deficient responses.

       7. On September 19, 2019, the parties met and conferred in person at the Los Angeles offices

             of Winston & Strawn LLP to discuss the deficiencies in Plaintiffs' responses to Charter's

             discovery requests and in an attempt to narrow the issues presented to the Court. Neema

             Sahni and Nicholas Lampros of Covington & Burling LLP attended in person, and John

             Gould from Oppenheim+ Zebrak, LLP attended via conference line on behalf of Plaintiffs.

             Shilpa Coorg and I attended in person, and Jennifer Golinveaux attended via conference

             line on behalf of Charter. During this meeting, counsel discussed, among other things, the

             financial information and information pertaining to the CAS addressed in Charter's

             Objections, filed herewith. We further met and conferred on October 22, 2019. We also

             had additional email correspondence with Plaintiffs' counsel specifically about whether

             Plaintiffs would agree to produce CAS Implementation Agreements on October 30, 2019.

       8. The parties were unable to reach an agreement on the issues discussed in Charter's

             Objections. Thus, Charter contacted the Court and requested a pre-motion discovery

             conference as required by the local rules.

       9. The parties held a pre-motion conference with Magistrate Judge Hegarty on October 29,

             2019. Attached hereto as Exhibit 6 is a true and correct copy of the transcript of that

             conference.



                                                       2
   AmericasActive: 14165402.4
Case 1:19-cv-00874-RBJ-MEH Document 84-1 Filed 11/12/19 USDC Colorado Page 3 of 6




        10. Following that conference, and before any motion or other papers on the issues were filed,

            the Court issued an order regarding the issues discussed. Attached hereto as Exhibit 7, and

            at ECF Dkt. 76, is a true and correct copy of that order.

        11. I, and others acting under my direction, compared Exhibits A and B of the Complaint in

            this case to the Second Amended Complaint in Sony Music Entmt. et. al v. Cox, No. 1: 18-

            cv-00950-LO-JFA, (E.D. Va. July 31, 2018), a true and correct copy of which is attached

            hereto as Exhibit 8. This comparison has identified over 79% of works that are identical,

            which indicates 8,978 definite duplicative works.

       12. The non-overlapping works-in-suit represent a total of2,430 works.


                        Financial Data Relating to Charter's Investigation into Damages

       13. During the meet and confer, the parties discussed Plaintiffs' position on Charter's RFP

            Nos. 9, 12, 14, 16, 17, 18, 19, 21, 26, and 59 relevant to financial data. Plaintiffs confirmed

            that even though they have already gathered and produced this information for most of the

            works through discovery in Cox, they were taking the position that there is no relevance

            for discovery of financial data or documents that would contribute to assessing value or

            damages on a by-work basis. Plaintiffs agreed only to produce general company financials

            reflecting total annualized profits, losses, and revenues.

       14. Attached hereto as Exhibit 9 is a true and correct copy of a Plaintiffs' June 19, 2019 Initial

            Disclosures, which appears to acknowledge the relevance of discovery concerning the

            value of Plaintiffs' works, specifically stating:

                     A more detailed computation of damages is premature at this point, because
                     a significant amount of information bearing on the subject of damages-
                     such as the extent of Defendant's infringements, the willfulness of the
                     infringements, the financial benefits and profits received by Defendant in
                     connection with the infringements, and the value of Plaintiffs' recordings
                     and musical compositions at issue-is in the possession, custody, or

                                                       3
   AmericasActive: 14165402.4
Case 1:19-cv-00874-RBJ-MEH Document 84-1 Filed 11/12/19 USDC Colorado Page 4 of 6




                     control of Defendant or will otherwise be developed during the discovery
                     process. (emphasis added).

        15. Attached hereto as Exhibit 10 is a true and correct copy of BMG v. Global Eagle, No.

            2:18-cv-03723-VAP-JEM (C.D. Cal. 2019) Order Granting Defendant's Motion to Compel

            (3/29/2019). As the Court therein noted:

                     That BMG must provide documents and responses regarding its revenues and the
                     value of its allegedly infringed works ...

       16. The Cox court required these same Plaintiffs to produce key financial information,

            including revenues by work and by channel for physical, digital permanent downloads,

            streaming, and licensing revenue for the period of 2011-2014, the entirety of the Claim

            Period, plus approximately an additional two years, in the Cox litigation.

       17. Attached hereto as Exhibit 11 is a true and correct copy of portions of the Sony Music

            Entmt. et. al v. Cox, No. 1:18-cv-00950-LO-JFA, 2018 WL 6059386 (E.D. Va. 2018), Hr'g

            Tr. Jan. 25, 2019.

       18. Attached hereto as Exhibit 12 is a true and correct copy of the Jan. 25, 2019 Order from

            Sony Music Entmt. et. al v. Cox, No. 1:18-cv-00950-LO-JFA, 2018 WL 6059386 (E.D. Va.

            2018) (Dkt. 89).

                                Discovery Regarding the Copyright Alert System

       19. With respect to information concerning the Copyright Alert System ("CAS") sought by

            Charter, as Charter explained in its meet and confer letter:

            •   CAS (and Plaintiffs' and other ISPs' participation in it) is highly relevant to
                show the industry standard during Plaintiffs' claim period, and the actions with
                respect to alleged copyright infringement that were or were not considered
                reasonable or acceptable by not only other ISPs, but also Plaintiffs themselves.

       20. Plaintiffs' counsel indicated during the parties' meet and confer on September 19 that they

            did not believe such information bore any relevance to this case, leading to an impasse.

                                                      4
   AmericasActive: 14165402.4
Case 1:19-cv-00874-RBJ-MEH Document 84-1 Filed 11/12/19 USDC Colorado Page 5 of 6




      21. During the October 29 pre-motion conference, Plaintiffs agreed to produce the CAS

           Memorandum of Understanding, a publicly available document. (Oct. 29, 2019 Hr' g Tr.

           48:9-10.) Magistrate Judge Hegarty refused to order any production of any further

           documents relating to the CAS. (Oct. 29, 2019 Hr' g Tr. 51:6-11.)

      22. The CAS MOU is implemented through five separate "Implementation Agreements"

          entered into by content owners, including many Plaintiffs here, and each individual ISP.

          The Cox court found these five Implementation Agreements relevant and proportional, and

          ordered them to be produced. See Exhibit 11 at 62:2-4. The parties did not specifically

          address the Implementation Agreements during the October 29 teleconference. Following

           Magistrate Judge Hegarty' s Order, the parties have submitted letters in an attempt to

          resolve this narrowed CAS issue regarding production of the CAS Implementation

          Agreements already produced in Cox.

      I swear under penalty of perjury and under the laws of the United States that the foregoing is

      true and correct.



                                                       Erin R. Ranahan




                                                   5
  AmericasActive: 14165402.4
Case 1:19-cv-00874-RBJ-MEH Document 84-1 Filed 11/12/19 USDC Colorado Page 6 of 6




       CALIFORNIA JURAT WITH AFFIANT STATEMENT                                                    GOVERNMENT CODE § 8202


       ~     e Attached Document (Notary to cross out lines 1-6 below)
       □   See Statement Below (Lines 1-6 to be completed only by document signer[s], not Notary)

   /        _
   /--
   ~          -----

   /
   r---·
   ~        ---------------
                 Signature of Document Signer No. 1                          Signature of Document Signer No. 2 (if any)


           A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
           document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

       State of California                                             Subscribed and sworn to {or attin, :e'1) before me
       County of      Los. l:::::.~(:;.E'--e-5
                                                                       on this   \2\ ti    day of    NoVe:.M.'6~ 20_&_,
                                                                       by         Date                     Month               Year

                                                                       (1)F12,,,-.1:::2, ~ \ . l o a b......

                                                                      ,{and -(2)_ _ _ _ _ _ _ _ _ _ _ _ _ ),
                                                                                                NameJef of Signer;fef-

                                                                      proved to me on the basis of satisfactory evidence
                                                                      to be the perso~     who appeared before me.



                                                                      Signa~
                                                                             -              ~

                                 Seal
                        Place Notary Seal Above
                                                     OPTIONAL
         Though this section is optional, completing this information can deter alteration of the document or
                          fraudulent reattachment of this form to an unintended document.
       Description of Attached Document
       Title or Type of Document:~,~,.t>?:fv,,..."'y 4,-.1,tU-lt),-IDocument Date: \\                              b:z.\ e,
       Number of Pages:         S"     Signer(s) Other Than Named Above: ___._
                                                                           ~~             .,_./2..,..~~ - - - - - - - - - - -
       •
       ©2014 National Notary Association· www.NationalNotary.org • 1-800-US NOTARY (1-800-876-6827)                      Item #5910
